Citation Nr: 0907620	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  03-05 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right medial collateral ligament strain, from the initial 
grant of service connection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from August 1956 to August 
1958.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 decision by the 
RO which, in part, granted service connection for the 
Veteran's right knee disability and assigned a 10 percent 
evaluation; effective from December 31, 2001, the date of 
receipt of original claim.  38 C.F.R. § 3.400(b)(2).  

In May 2005, the Board denied, in part, an evaluation in 
excess of 10 percent for the right knee disability, and the 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In August 
2007, the Court vacated and remanded the May 2005 Board 
decision with respect to the claim for a higher initial 
evaluation for the right knee disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

The May 2005 Board decision was vacated by the Court in 
August 2007, because the Board failed to provide sufficient 
reasons and bases for finding that the Veteran was not 
entitled to a separate rating for arthritis of the knee.  
Specifically, that the Board did not adequately explain why 
the "small spur on the medial condyle of the right knee" 
shown on VA x-ray study in March 2002 was not considered 
arthritis for purposes of establishing a separate rating.  
See VA Adjudication Procedure Manual (M21-1MR).  

In this regard, the Board notes that the March 2002 VA x-ray 
study indicated that the small spur was on the medial condyle 
of the right knee at the origin of the medial collateral 
ligament, and that the knee was otherwise normal and without 
any arthritic changes.  The Board notes that there is some 
ambiguity in the examiner's statement as to the presence or 
absence of arthritis in the Veteran's right knee and no 
opinion as to the relationship of any arthritis to the 
Veteran's service-connected right medial collateral ligament 
strain.  In this regard, "BVA panels must consider only 
independent medical evidence to support their findings rather 
than provide their own medical judgment."  Colvin v. 
Derwinski, 1 Vet. App. 171, 172 (1991); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 8 (2006) (Board is not competent 
to provide medical nexus opinion).  In view thereof, the 
Board finds that additional clarification is warranted in 
this case. 

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is 
required to discuss its reasons and bases for assigning a 
particular disability rating with reference to the criteria 
contained in the relevant diagnostic code(s).  It is not 
permitted to discuss factors outside the scope of the rating 
criteria, nor is it permitted to speculate on the presence or 
absence of the criteria on the basis of incomplete 
information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should send the Veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), including what is required to 
establish a disability rating and 
effective date per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should take appropriate steps 
to contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his right 
knee disability since March 2002.  After 
securing the necessary releases, the AMC 
should attempt to obtain copies of all 
medical records from the identified 
treatment sources not already of record, 
and associate them with the claims 
folder.  If records cannot be obtained, 
this should be noted in the claims 
folder, and the Veteran and his 
representative should be notified and so 
advised.  

3.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his right knee 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report of the examiner.  All appropriate 
testing should be undertaken in 
connection with this examination, 
including current x-ray studies of the 
right knee.  The pertinent clinical 
findings documented in the record, and 
reasons that form the basis of any 
opinion should be clearly set forth in 
the report.  The examiner should respond 
to the following:  

I.  The examiner should note any 
limitation of motion and instability 
in the right knee.  Any instability 
should be classified as mild, 
moderate, or severe;  

II.  Does the Veteran have arthritis 
in the right knee or on an articular 
surface of the knee joint, and if 
so, is such as likely as not 
etiologically related to the 
Veteran's service-connected right 
medial collateral ligament strain; 

III.  Explain the medical 
significance of the finding on March 
2002 VA x-ray of the bone spur on 
the medial condyle of the right knee 
at the origin of the medial 
collateral ligament, and 
specifically indicate whether this 
finding is indicative of arthritis; 

IV.  Indicate whether the right knee 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record;  

V.  Lastly, the examiner should 
express an opinion on whether pain 
in the right knee could 
significantly limit functional 
ability during flare-ups or when the 
knee is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The examiner should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
Veteran's right knee disability in 
accordance with the specified criteria.  
The examiner should provide a complete 
rationale and basis for all opinions 
offered.  If the examiner is unable to 
make any determination, her or she should 
so state and indicate the reasons.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  The AMC should 
determine if all medical findings 
necessary to rate the Veteran's right 
knee disability have been provided by the 
examiner and whether he has responded to 
all questions posed.  If not, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2008).  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim.  If 
additional disabilities including 
arthritis are identified which are found 
to be related to the service-connected 
right knee disability, the AMC should 
consider whether a separate rating is 
warranted.  See VAOPGCPREC 23-97.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

